Citation Nr: 9904743	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  98-10 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to March 
1972.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO), which denied the benefit sought on 
appeal.


REMAND

In correspondence received from the veteran in November 1998, 
the veteran claimed service connection for hearing loss and 
hypertension.  These issues have not been developed for 
appellate review, and are referred to the RO for initial 
consideration.  

The veteran was provided a VA examination in April 1998 that 
resulted in a diagnosis of multiple sclerosis, diagnosed in 
1985.  The report did not address the etiology of the 
veteran's multiple sclerosis, or analyze his service medical 
records or post-service VA and private medical records for 
early manifestations of the disability. 

Following certification of this appeal to the Board in 
October 1998, a statement was received from Craig N. Bash, 
M.D., dated in November 1998, regarding the veteran.  Dr. 
Bash reported he had reviewed the veteran's service medical 
records and post-service medical records.  He asserted, inter 
alia, that it was as likely as not that various of the 
veteran's symptoms noted during active service were 
manifestations of multiple sclerosis.  

A waiver of the right to readjudication by the RO pursuant to 
38 C.F.R. § 20.1304(c) (1998) was not submitted with Dr. 
Bash's opinion.  In correspondence received by the Board in 
November 1998, the veteran's representative stated that it 
was understood that the Board could either grant service 
connection for multiple sclerosis or refer Dr. Bash's opinion 
to the RO for consideration.  As a result, the veteran's 
claim for service connection for multiple sclerosis, along 
with the newly submitted evidence, must be remanded to the RO 
for initial consideration.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development is necessary.

Accordingly, this case is REMANDED for the following action:


1.  In light of the additional pertinent 
evidence and claims submitted on the 
veteran's behalf in November 1998, the RO 
should undertake all indicated 
development.

2.  Then, the RO should forward the 
veteran's claims folder to an appropriate 
VA specialist for review, and to 
determine the nature and etiology of the 
veteran's multiple sclerosis.  After 
reviewing the veteran's service medical 
records, post-service VA and private 
medical reports, the examiner should 
specifically state whether it is at least 
as likely as not that the veteran's 
multiple sclerosis was incurred while he 
was on active duty, or whether it became 
manifest to a degree of 10 percent or 
more within 7 years following active 
duty.  The examiner should address the 
opinion of etiology set forth in Dr. 
Bash's November 1998 medical report.  A 
complete rationale for any opinion 
expressed must be provided. 

3.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the veteran's claim 
for service connection for multiple 
sclerosis.  

If the benefit sought is not granted, where a timely notice 
of disagreement is of record, the appellant and his 
representative should be furnished a supplemental statement 
of the case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of the REMAND is to afford the appellant due 
process.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

